This action was brought to contest the validity of the organization of Local Street Improvement District No. 8 in the City of Caldwell. No question of the reasonableness of the assessment was raised in the court below or is raised here. The only assignments are that the court erred in holding that chapter 257, Laws 1927, is not unconstitutional and void, and that the court erred in rendering judgment for the defendants.
The second assignment is too general. (Delap v. Lawson,33 Idaho 95, 190 P. 262; Keltner v. Bundy, 40 Idaho 402,233 P. 516.)
In the body of the brief the only amplification of the first assignment which appellant urged is that the act is unconstitutional under the fourteenth amendment to the Constitution of the United States, evidently because the assessments, under the act, may be approved, levied and the bonds issued, without court action. The act nevertheless provides for protests against the creation of the district (see. 12); for objections to the assessment-roll (see. 17); and also for an appeal from a confirmation of the assessment-roll to the district court (sec. 18). Thus any property owner is given the opportunity to have the entire controversy taken into the courts which, according to the latest expression of this court on the principle involved, is sufficient to remove from the statute the stigma of being unconstitutional. (Chambers v.McCollum, 47 Idaho 74, 272 P. 707; Stark v. McLaughlin,45 Idaho 112, 261 P. 244; see, also, McMillen v. Anderson,95 U.S. 37, 24 L. ed. 335; Davidson v. New Orleans, 96 U.S. 97,24 L. ed. 616.)
No assignments made being sufficient to show that the judgment entered below is erroneous, the same is affirmed.
Costs awarded to respondent.
Budge, C.J., and T. Bailey Lee, Wm. E. Lee and Varian, JJ., concur. *Page 80